Citation Nr: 9918972	
Decision Date: 07/12/99    Archive Date: 07/20/99

DOCKET NO.  93-04 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
neurological deficit involving the left shoulder.

2.  Entitlement to an increased (compensable) rating for post 
operative scar of the left neck with adhesion and induration 
and associated with numbness in the area of the ear and left 
angle of the jaw.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to 
February 1987.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from the rating decisions of the Detroit, Michigan 
Regional Office (RO).  By a July 1990 rating decision, the RO 
denied an increased rating, in excess of 30 percent, for 
service-connected Hodgkin's disease.  The veteran perfected 
his appeal of that issue in April 1991, and in the 
substantive appeal then submitted, the veteran requested 
compensation for various residuals of Hodgkin's disease 
associated with surgery and chemotherapy.  

Following a May 1991 RO personal hearing and July 1991 VA 
examination for compensation purposes, and based on a March 
1992 RO hearing officer decision, the RO in April 1992 
proposed to terminate the 30 percent rating assigned for 
Hodgkin's disease and separately rate the residuals of 
treatment for that condition.  A Supplemental Statement of 
the Case in that regard was issued in April 1992.  By an 
August 1992 rating decision, the RO assigned a noncompensable 
rating effective from December 1, 1992, for Hodgkin's 
disease, and assigned the following ratings for the 
respective residuals:  10 percent for gynecomastia of the 
left breast, 10 percent for gynecomastia of the right breast, 
a noncompensable rating for scar of the left neck area status 
post excision of a lymph mass, a noncompensable rating for 
numbness of the left upper ear area, and a noncompensable 
rating for left shoulder disability secondary to Hodgkin's 
disease.  

The Board in November 1994 remanded the case for further 
development, but in that remand consolidated the neck scar 
and ear numbness issues into one, so that that claimed 
disability became, "post operative scar, neck area with 
numbness in the area of the left upper ear." The Board notes 
that it has again recharacterized the claimed disability 
listed in issue 2., above, from 'post operative scar of the 
left neck associated with numbness in the area of the left 
upper ear,' to 'post operative scar of the left neck with 
adhesion and induration and associated with numbness in the 
area of the ear and left angle of the jaw,' to better reflect 
the disability as identified upon recent VA examinations.

Following development and review of the case by the RO, the 
case was returned to the Board, and in October 1996 the Board 
again remanded the case for further development.  Following 
appropriate development, including an additional VA 
examination for compensation purposes and the obtaining of VA 
medical records, the RO again reviewed the case and issued an 
April 1998 Supplemental Statement of the Case.  

In a signed statement submitted in September 1998, the 
veteran officially withdrew claims for an increased 
(compensable) rating and restoration of a 30 percent rating 
for Hodgkin's disease; and for increases above the two 10 
percent ratings assigned for gynecomasties of the left and 
right breasts. Though a claim generally remains open until a 
final action on the claim, once a claim is withdrawn it no 
longer exists.  Hanson v. Brown, 9 Vet.App. 29 (1996).  
Accordingly, these three issues are no longer before the 
Board.


FINDINGS OF FACT

1.  The veteran's neurological deficit involving the left 
shoulder consists of a mild, incomplete, paralysis of the 
long thoracic nerve, affecting the ability to raise the 
shoulder and resulting in deformity medically described as 
shoulder droop. 

2.  The veteran has a moderate and disfiguring post operative 
scar of the left neck with adhesion and induration.

3.  The veteran's post operative scar of the left neck, while 
affecting the vagus (tenth cranial) nerve, has not resulted 
in moderate, incomplete paralysis affecting sensory or motor 
loss to organs of voice, respiration, pharynx, stomach, or 
heart.  


CONCLUSIONS OF LAW

1.  The schedular requirements for a 10 percent rating, but 
no more, have been met for a neurological deficit involving 
the left shoulder.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.124a, Diagnostic Code 
8519 (1998).  

2.  The schedular requirements for a 10 percent rating, but 
no more, have been met for post operative scar of the left 
neck with adhesion and induration associated with numbness in 
the area of the ear and left angle of the jaw.  38 U.S.C.A. 
§§ 1155, 5107(a) (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.10, 4.118, 4124a, Diagnostic Codes 7800, 7804, 8210 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The claims for increased ratings for the disorders currently 
at issue are well grounded.  See Proscelle v. Derwinski, 1 
Vet.App. 629 (1992); King v. Brown, 5 Vet.App. 19 (1993).  
Once it has been determined that the claims are well 
grounded, the VA has a statutory duty to assist the appellant 
in the development of evidence pertinent to the claims.  
38 U.S.C.A. § 5107.  The Board is satisfied that all 
available evidence necessary for an equitable disposition of 
the appeal has been obtained.

Disability evaluations are determined by the application of 
rating criteria set forth in the VA Schedule for Rating 
Disabilities (38 C.F.R. Part 4) based on the average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155 (West 
1991).  In evaluating a disability, the Board considers the 
current examination reports in light of the whole recorded 
history to ensure that the current rating accurately reflects 
the severity of the condition.  The Board has a duty to 
acknowledge and consider all regulations that are potentially 
applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Francisco v. Brown, 7 Vet. App. 55 (1994). 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).


1.  Neurological deficit involving the left shoulder 

The veteran contends that his neurological deficit involving 
the left shoulder results in weakness and limitation of use 
of his left shoulder, so that a higher, compensable rating is 
warranted for the disability.  

Upon VA examination in July 1991, the veteran complained of a 
weak left arm, loss of left arm movement, and left shoulder 
pain.  He reported that this resulted from the July 1986 
surgical removal of two cervical lymph nodes as related to 
Hodgkin's disease.  Objectively, left arm strength was nine 
for flexion, nine minus for abduction but with pain, nine to 
nine plus for internal rotation but with pain, and nine minus 
for external rotation.  Similar, slight strength loss was 
shown for some other left upper extremity muscle functions.  
Range of motion of the left shoulder was to 120 degrees 
extension, 40 degrees flexion, and 70 degrees abduction; 
there was full internal and external rotation of 90 and 45 
degrees, respectively.  There was pain upon reaching the 
extremes of motion.  

Upon April 1995 VA hospitalization for conditions status post 
Hodgkin's disease, objectively there was slight weakness in 
the left shoulder upon elevation.  The veteran refused EMG 
and nerve conduction tests.

Upon April 1997 VA examination, the veteran's history was 
noted.  He complained of weakness of the left shoulder with 
some drooping of the shoulder joint.  Objectively, there was 
no swelling or deformity of the shoulder, though there was a 
mild drooping.  Range of motion of both shoulders was to 180 
degrees abduction, 160 degrees forward flexion, and 75 
degrees internal and external rotation.  No neurological 
deficiency was found in either arm.  Grip strength was 200 
pounds on the right and 140 pounds on the left.  There was a 
mild atrophy of the left deltoid at 11 3/4 inches circumference 
compared to 12 inches on the right, and also a slight 
variance in the forearms, with 10 inches circumference on the 
left compared to 10 1/4 inches on the right.  X-rays of the 
left shoulder were normal.  An EMG study identified left 
ulnar nerve entrapment but showed no evidence of brachial 
plexopathy.  The examiner diagnosed disuse atrophy of the 
left upper limb muscles without any neurological involvement 
of neck origin, and a normal left shoulder joint.  The 
examiner opined that any fatigability, incoordination, and 
weakness of the left upper extremity was due to a lack of 
use, with no evidence of neurological damage to the neck 
resulting in shoulder girdle or upper arm muscle atrophy.  
Left forearm radiculopathy was due to entrapment at the 
elbow, unrelated to any shoulder pathology.  The examiner 
opined that disuse atrophy of the left upper extremity and 
lesser grip strength on the left side was to be expected 
because the veteran was right handed.  

Upon VA neurologic examination in April 1997, the examiner 
found an approximately 10 percent weakness at the left 
shoulder and elbow, with mild atrophy of the left deltoid, 
triceps, and biceps muscles.  There was also weakness in 
extension and abduction of the left shoulder; but there was 
no significant weakness in flexion and extension at the left 
elbow, in the left wrist, or in left grip strength.  The 
examiner diagnosed possible, partial, mild-to-moderate left 
brachial plexus palsy.  Nerve entrapment at the elbow was 
noted to be unrelated to the left brachial plexus injury.  

Based on VA medical findings of left shoulder droop and 
neuropathy with mild to moderate palsy affecting the left 
shoulder, affecting elevation strength at the shoulder but 
not affecting elbow, forearm, wrist, or hand functioning, the 
Board finds that he neurological deficit involving the left 
shoulder is appropriately rated under Diagnostic Code 8519, 
for paralysis of the long thoracic nerve, affecting ability 
to raise the arm above shoulder level and resulting in winged 
scapula deformity.  Under that Code, for the minor arm, where 
there is mild, incomplete paralysis of the long thoracic 
nerve, a noncompensable rating is assigned; where there is 
moderate paralysis, a 10 percent rating is assigned.  
38 C.F.R. § 4.124a, Diagnostic Code 8519 (1998).  

Accordingly, the Board finds that the evidence of record 
supports a 10 percent evaluation, but no more, for 
neurological deficit involving the left shoulder.  38 C.F.R. 
Part 4, Diagnostic Code 8519 (1998).  The preponderance of 
the evidence is against assignment of a rating above 10 
percent for dysfunction of the long thoracic nerve involving 
the left shoulder because the veteran does not have the 
severe incomplete paralysis required for a 20 percent rating.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).

2.  Post operative scar of the left neck with adhesion 
and induration associated with numbness in the 
area of the ear and left angle of the jaw 

The veteran contends that a compensable rating is warranted 
for his service-connected post operative scar of the left 
neck with adhesion and induration associated with numbness in 
the area of the ear and left angle of the jaw.

In an April 1987 VA examination for compensation purposes, a 
12 centimeter vertical scar was noted in the left lateral 
cervical area.

At a May 1991 RO personal hearing, the veteran testified that 
the scar on the left side of his neck was from an operation 
to remove two lymph nodes.  He testified that the operation 
resulted in numbness in the lower half of his left ear, so 
that the area was numb with tingling, with no feeling in that 
part of the ear.  He also testified that he had a lump in his 
neck due to adhesions which began a year prior to the hearing 
and which had increased in size since then.  He testified 
that his physician had informed him that this represented 
adhesions of muscle tissue.  He added that the current 
adhesion was painful to touch.  He added that he obtained 
relief from the pain in his neck from the pain pills he took 
for his bilateral gynecomastia.

Upon VA examination for compensation purposes in July 1991 
and August 1991, the veteran reported loss of sensation in 
the left upper ear from the July 1986 surgical removal of two 
cervical lymph nodes as related to Hodgkin's disease.  
Objectively, there was a 2.5 inch vertical scar on the 
lateral left neck with one adhesion at the lowest edge, and 
there was no feeling on the upper part of the left ear.  

Unretouched color photographs taken at the time of the July 
1991 examination and associated with the claims file clearly 
show a vertical scar on the left neck.  Minimal disfigurement 
is visible in the area of the scar on one of the photographs.  

Upon VA hospitalization in April 1995, sensory examination 
revealed some slight numbness in the left ear. 

At an April 1997 VA neurological examination, the veteran 
complained numbness in his left earlobe and along the angle 
of the left side of his jaw, which he claimed had been 
present since a node biopsy on the left side of the neck in 
service in 1986.  Sensory examination showed decreased 
sensation in the left earlobe and along the angle of the jaw 
on the left side.  The examiner diagnosed, in pertinent part, 
mild, partial neuropathy of the auricular branch of the left 
vagus nerve.  No significant related physiological impairment 
or functional loss was identified.  

Disability of the tenth cranial nerve (pneumogastric, vagus 
nerve) is dependent upon the extent of sensory and motor loss 
to organs of voice, respiration, pharynx, stomach and heart.  
Where the paralysis is incomplete and moderate, a 10 percent 
rating is assigned.  38 C.F.R. § 4124a, Diagnostic Code 8210 
(1998).  In this case, only loss of sensation to the left jaw 
line and ear lobe has been found upon VA medical examination.  
There is no medical evidence within the claims file of 
neuropathy affecting organs of voice, respiration, pharynx, 
stomach, or heart.  Accordingly, a compensable rating cannot 
be assigned for the veteran's vagus neuropathy under 
Diagnostic Code 8210.  

While the veteran did complain of pain in the area of the 
scar with adhesions of the scar tissue at the May 1991 RO 
hearing, the veteran did not complain of such pain at any VA 
medical examination, including at his July 1991 VA 
examination just two months subsequent to that hearing.  
Absent objective demonstration that a superficial scar is 
tender or painful, a compensable rating for pain or 
tenderness cannot be assigned for the scar.  Accordingly, a 
compensable rating for a tender scar cannot be assigned in 
this case.  38 C.F.R. § 4.118, Diagnostic Code 7804.  

However, the VA examiner in July 1991 did observe an adhesion 
at the lowest edge of the scar, and one of the unretouched 
photographs taken at that examination showed a visible scar 
of the neck with disfiguring induration around the scar.  A 
scar of the head, face, or neck, where moderate and 
disfiguring, is assigned a 10 percent rating.  Where severe, 
especially with marked and unsightly deformity of eyelids, 
lips, or auricles, a 30 percent rating is assigned.  
38 C.F.R. § 4.118, Diagnostic Code 7800 (1998).  Here, 
minimal disfigurement is shown, warranting a 10 percent 
rating.  Where a scar involving the neck is at all 
disfiguring, it is considered to be moderate in degree.  
Severe disfigurement has neither been shown nor alleged, so 
that a higher, 30 percent rating is not warranted. 

Accordingly, a 10 percent rating, but no more, is warranted 
for post operative scar of the left neck with adhesion and 
induration associated with numbness in the area of the ear 
and left angle of the jaw. 38 C.F.R. Part 4, Diagnostic Code 
7800 (1998).  The preponderance of the evidence is against a 
higher, 30 percent evaluation for the disability.  38 
U.S.C.A. § 5107(b); Gilbert.





ORDER

1.  A rating of 10 percent, but no more, is assigned for 
neurological deficit involving the left shoulder, subject to 
laws and regulations governing the payment of monetary 
awards.

2.  A rating of 10 percent, but no more, is assigned for post 
operative scar of the left neck with adhesion and induration 
associated with numbness in the area of the ear and left 
angle of the jaw, subject to laws and regulations governing 
the payment of monetary awards.




		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals



 

